Citation Nr: 1439938	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The RO continued the denial of the Veteran's claim in a March 2008 rating decision.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2012 Remand, the Board requested that the RO obtain an opinion as to effect of the Veteran's service-connected posttraumatic stress disorder (PTSD) on his hypertension.  In that regard, the Veteran contends that his service-connected PTSD caused or aggravated his hypertension.  Although the RO obtained VA opinions in November 2012, the VA examiner did not adequately provide the requested opinion as to secondary service connection.  Review of the November 2012 opinion reveals that the examiner concluded that the Veteran's hypertension was not causally related to his active duty service.  Although the examiner stated an opinion that the Veteran's hypertension was less likely than not caused or aggravated by a service-connected disability, as requested, no rationale was provided for the opinion.  Thus, the November 2012 VA opinion does not comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  Accordingly, the Veteran should be provided with a new VA examination which complies with all remand directives.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a thorough review and discussion of the evidence in the claims file, to include the service treatment records, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's current hypertension was caused or incurred by his active duty service.  The examiner should also provide an opinion as to whether the Veteran's current hypertension is at least as likely as not (a 50 percent probability or more) either (a) caused by or (b) aggravated (permanently worsened beyond its natural progression) by any service connected disability, to include PTSD.  A complete rationale must be provided for all opinions offered.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



